Citation Nr: 0611898	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  98-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Eligibility for Dependant's Education Assistance (DEA) 
under  
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 through 
August 1944.  He died in December 1996.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  At the time of his December 1996 death, the veteran was 
service connected for an appendectomy scar and for 
psychoneurosis, hysterical.

2.  According to the death certificate, the immediate cause 
of the veteran's death was cardiac arrest brought on by 
inferior myocardial infarction, occlusion secondary to 
ruptured plaque, and thrombosis possibly secondary to a 
December 1996 accident.

3.  There is no competent medical evidence in the record to 
indicate a cause and effect relationship between the 
veteran's cause of death and his active service.

4.  Because service connection for the cause of the veteran's 
death is not established, the appellant is ineligible for 
(DEA) under 38 U.S.C. Chapter 35.

CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).

2.  The appellant is not entitled to DEA under 38 U.S.C. 
Chapter 35.   
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
veteran's death.  She contends that the veteran's cause of 
death was related to his service-connected psychoneurosis.  
In particular, she contends that the psychoneurosis caused 
his blood pressure to rise, which ultimately caused the 
myocardial infarction that led to cardiac arrest.  The 
preponderance of the evidence is against her claim, because 
there is no competent medical evidence to connect cardiac 
arrest to the veteran's service connected psychoneurosis.

To establish service connection for the cause of a veteran's 
death, the appellant must show that the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  

The veteran died in December 1996.  At the time of his death, 
service connection was in effect for an appendectomy scar and 
for psychoneurosis, hysterical.  His death certificate lists 
cardiac arrest as his immediate cause of death, with inferior 
myocardial infarction, occlusion secondary to ruptured 
plaque, and thrombosis possibly secondary to a December 1996 
accident as secondary causes.  

The record contains evidence of the veteran's December 1996 
treatment immediately prior to his death, but is devoid of 
additional medical evidence connecting a heart condition to 
service.  

The only evidence offered in support of a nexus between the 
veteran's cause of death and his service is the appellant's 
contention that the veteran had hypertension from his anxiety 
disorder, which ultimately led to his cardiac arrest.  The 
record does not establish that she has the medical expertise 
to make such a conclusion.  Her statements cannot provide a 
medical opinion to establish the cause of the veteran's 
death.  See generally Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 495 (1992).  Relevant evidence, namely medical evidence, 
from persons qualified to opine as to cause of death is 
required.  

As the veteran's death was due to cardiac arrest, a starting 
point in this case is to review the veteran's service medical 
records (SMR's) for some indication of a cardiac disability 
or disorder.  The SMR's reflect no such treatment or 
diagnosis, nor are there any post-service cardiac treatment 
records.  The lack of evidence in this regard is unfavorable 
and, therefore, weighs against the appellant's claim.

Unfortunately, no medical evidence in the record helps 
corroborate the appellant's opinion as to the veteran's cause 
of death.  Cardiac arrest was the veteran's cause of death 
and a review of the entire claims file finds no competent 
medical evidence showing that any cardiac disabilities were 
incurred in service, or manifested to a 


compensable degree within one year following discharge.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Thus, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b);
38 C.F.R. § 3.102.

Eligibility for Dependant's Educational Assistance

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As discussed above, the veteran did not die of a service-
connected disability, nor did he have a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability at the time of his death.  Accordingly, 
the appellant cannot be considered an "eligible person" 
entitled to receive DEA benefits.  
See 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits must be 
denied as a matter of law.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the appellant of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the appellant is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the appellant's behalf.  VA must also ask the appellant to 
submit to VA any pertinent evidence in her possession.  
38 C.F.R. § 3.159(b)(1) (2005).

VA sent several letters to the appellant satisfying its duty 
to notify.  In August 2002, VA notified her of the evidence 
necessary to establish entitlement to DIC benefits and 
notified her of what additional evidence was needed for her 
claim.  In September 2003, VA sent a letter again stating 
what evidence was needed to establish the appellant's claims, 
as well as explaining what VA would obtain on her behalf and 
what the appellant was expected to provide.  The September 
2003 letter also asked the appellant to submit any additional 
information that would help substantiate her claims.  Updates 
as to the status of the claims folder were sent to the 
appellant in February 2004 and October 2004.  VA's duty to 
notify was met by these letters.  

In light of this denial of the appellant's DIC service-
connection claim, there can be no possibility of any 
prejudice due to lack of notice of evidence necessary to 
establish an effective date under the holding in 
Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 
3, 2006).

VA also has a duty to assist the appellant in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the appellant obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim 
file contains the appellant's contentions and the veteran's 
service medial records and private treatment records, 
including the death certificate.  The appellant has not 
informed VA of any additional relevant evidence for the 
record.  VA has satisfied its duty to assist.  

As VA's duties to notify and assist have been met, there is 
no prejudice to the appellant in adjudicating this appeal.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for cause of the veteran's death is 
denied.

DEA benefits under Chapter 35, Title 38, United States Code, 
are denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


